346 F.2d 569
Simon Gerberich STEIN, Individually, and Simon Gerberich Stein, Executor of the Estate of Jessie W. Stein, Deceased, Appellants,v.UNITED STATES of America, Appellee.
No. 17919.
United States Court of Appeals Eighth Circuit.
June 29, 1965.

Appeal from the United States District Court for the Southern District of Iowa; Roy L. Stephenson, Chief Judge.
Robert C. Tilden, William P. Ellwood, Cedar Rapids, Iowa, for appellants.
Martin T. Goldblum, Atty., Tax Div., Dept. of Justice, Washington, D. C., Louis F. Oberdorfer, Asst. Atty. Gen., Tax Div., Dept. of Justice, Lee A. Jackson, and Richard J. Heiman, Attys., Dept. of Justice, Washington, D. C., and Donald A. Wine, U. S. Atty., Des Moines, Iowa, for appellee.
Before VOGEL, MATTHES and RIDGE, Circuit Judges.
PER CURIAM.


1
In his findings of fact and conclusions of law as published in Stein v. United States, D.C.S.D.Iowa, 1964, 240 F. Supp. 818, Chief Judge Stephenson clearly and cogently demonstrates the correctness of the Commissioner's denial of the taxpayer's claim for refund herein. Being completely in accord with Judge Stephenson's findings and conclusions, we affirm on the basis thereof.


2
Affirmed.